Citation Nr: 0936113	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-00 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 25, 
2003, for a 100 percent evaluation for a service-connected 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1985 to June 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted an increased evaluation 
of 100 percent, effective September 25, 2003, for service-
connected bipolar disorder.  In April 2004, the Veteran 
expressed disagreement with the effective date assigned.  She 
perfected a timely appeal on this claim in December 2005.  


FINDINGS OF FACT

1.  The Veteran's original claim for bipolar II disorder was 
received on November 17, 2000; no earlier claim, formal or 
informal is of record.  

2.  On September 25, 2003, the Veteran was hospitalized for a 
psychiatric disorder. 

3.  Prior to September 25, 2003, the Veteran's bipolar 
disorder did not result in total occupational and social 
impairment. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 25, 2003, for a 100 percent evaluation for service-
connected bipolar disorder have not been met. 38 U.S.C.A. §§ 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  



In the present case, the claim on appeal is a "downstream" 
element of the RO's grant of service connection for bipolar 
disorder in a November 2000 rating decision.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection. See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records and hospitalization 
reports; furthermore, in October 2002 she was afforded a 
formal VA examination.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Discussion 

The Veteran seeks an effective date prior to September 25, 
2003, for the award of a 100 percent rating for service-
connected bipolar II disorder. 

By way of procedural history, the RO granted service 
connection for bipolar II disorder in a rating decision dated 
November 2002.  A 50 percent evaluation was assigned with an 
effective date of November 17, 2000, the date of the 
Veteran's original claim for service connection.  

The Veteran disagreed with the initially assigned evaluation 
and, in August 2003, she perfected an appeal as to that 
issue.  In a rating decision dated October 2003, the 
evaluation for bipolar II disorder was increased to 70 
percent with an effective date of November 17, 2000.  

In July 2004, the RO assigned a 100 percent rating for 
bipolar disorder, effective September 25, 2003, the date upon 
which the Veteran was admitted for hospitalization, and the 
date following the date she last reported working. See VA 
Form 21-8940, March 2004.  The Veteran disagreed with the 
assignment of the 100 percent evaluation from September 25, 
2003, and perfected a timely appeal as to the issue of an 
earlier effective date in December 2005.  

The Veteran's bipolar disability is rated pursuant to the 
General Rating Formula for Mental Disorder at 38 C.F.R. 
§ 4.130.  Under that Code section, a 100 percent rating is 
warranted where there is total occupational and social 
impairment due to symptoms such as persistent hallucinations 
and/or persistent danger of hurting self or others.  
38 C.F.R. § 4.130.  

Essentially, it is the Veteran's contention that she 
demonstrated total occupational and social impairment due to 
her bipolar disorder as early as November 17, 2000, the date 
she first filed a claim of entitlement to service connection.  
See Notice of Disagreement, received April 2005.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2008).

Based on the procedural history detailed previously, the 
present case involves an original claim since the appeal of 
the initial rating assignment had never become final at any 
time prior to the award of a 100 percent evaluation in the 
July 2004 rating decision.  

Again, the Veteran's original claim for service connection 
for bipolar II disorder (claimed as depression) was received 
on November 17, 2000.  Thus, this date serves as the date of 
claim.  

Further, a September 25, 2003, hospitalization report has 
been deemed the date entitlement to a 100 percent rating 
arose.  In particular, this report shows that the Veteran was 
hospitalized for increasing psychotic symptoms, depression, 
and suicidal ideations from September 25, 2003 through 
September 29, 2003, and from December 9, 2003, through 
December 12, 2003.  Moreover, in March 2004, the Veteran 
filed for an application for a total evaluation based on 
unemployability.  This application indicated that the Veteran 
was employed until September 24, 2003, the day before her 
admission to the hospital on September 25, 2003.  

Based on the foregoing, September 25, 2003, serves as the 
date entitlement arose.  Notably, no evidence prior to that 
date shows total occupational impairment as required for a 
100 percent evaluation.  

Indeed, although VA clinical records from December 2000 and 
January 2001 show treatment for bipolar and indicate that the 
Veteran was not working at that time, the records also show 
that she was volunteering and planning to return to school 
for college prep courses.  A January 2001 mental health note 
demonstrates that the Veteran was "doing very well," and 
that she was in a good mood.  

Similarly, VA outpatient treatment records dated March 2001 
to August 2003 show that the Veteran's bipolar symptomatology 
was relatively well-controlled with medications and therapy.  
For example, an August 2002 outpatient record shows that the 
Veteran's affect was stable; her thought process was logical; 
she did not exhibit suicidal/homicidal ideations; and her 
cognitive skills and judgment were grossly intact.  
Subjectively, the Veteran reported normal sleep and stable 
mood.  She noted spells of intense anxiety, most often when 
sitting in class; however, no behavior changes due to such 
episodes were noted (i.e., she reported that she was able to 
continue to attend classes).  The examiner noted that in 
reviewing her history, she had experienced similar spells of 
anxiety, with periods of months/years without such episodes.  

VA examination in October 2002 indicates that the Veteran was 
oriented in all spheres; her affect was slightly restricted 
with depressed mood; her short-term memory was intact; she 
demonstrated good concentration; and she denied current 
suicidal ideation, auditory hallucinations.  The Veteran 
reported that she was currently attending college, but that 
her studies had been greatly affected by cycles of 
depression.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 52.  

In November 2002, the Veteran reported an increase in her 
depressive symptoms, but stated that school was going well 
and that she was getting good grades.  She noted that her 
medications were helpful in reducing her anxiety symptoms.  
VA mental examinations in December 2002 and February 2003 
continue to show treatment for bipolar symptomatology, 
depression, and anxiety.  In a May 2003 VA clinical record, 
the Veteran reported that her mood was much more stable and 
less depressed.  In July 2003 she reported a significant 
increase in anxiety and depressive symptoms.  The assessment 
was that her depressive symptoms were possibly related to her 
hypothyroid problems.  Her mood was dysphoric and mildly 
anxious; her affect was congruent and stable; she reported no 
suicidal ideations; and no psychotic symptoms were present.  
In August 2003, VA records again show an increase in anxiety 
and concentration problems, which, by her own account, 
affected her work and home life.  The Veteran also reported 
visual hallucinations after awakening from sleep, and 
intermittent suicidal ideation.  She reported no intent and 
no plan.  On August 29, 2003, a VA mental health records 
shows that the Veteran reported feeling "significantly 
better," and that her auditory/visual hallucinations were 
essentially gone.  The examiner noted that her anxiety 
symptoms were also improved, as was her mood.  She appeared 
much calmer and more composed.  Overall, she was relaxed and 
comfortable; her speech was normal; her mood was euthymic to 
mildly dysphoric; she denied suicidal ideations.  

As indicated above, the Veteran was admitted for 
hospitalization on September 23, 2003 (September 29, 2003), 
after reporting an increase in psychotic symptoms, 
depression, and suicidal ideation.  Her GAF score upon 
admission was 45, and a score of 55 was assigned upon 
discharge.

VA records show that the Veteran was again hospitalized in 
December 2003 due to an increase in bipolar symptoms, 
including "hearing voices and seeing dead people."  The 
Veteran was discharged on December 12, 2003, with a GAF score 
of 45.  

Again, the evidence simply does not show total occupational 
impairment prior to September 25, 2003, the date of 
hospitalization and the day following the date the Veteran 
last reported working.  The effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim will be on 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  As the date of claim is 
November 17, 2000, and the date entitlement to a 100 percent 
rating arose is September 25, 2003, the later of those two 
dates controls.  Therefore, there is no basis for assignment 
of an earlier effective date here.

The Board also acknowledges 38 C.F.R. § 3.155, which provides 
that any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155 (2008).  
Additionally, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an 
informal claim for benefits once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable. 

In the present case, it is clear that the aforementioned 
provisions regarding informal claims are not applicable and 
cannot serve as a basis for an earlier effective date here.  
Indeed, even if the claim date could be found to be earlier 
than November 17, 2000, the later date between the receipt of 
claim and the date entitlement arose controls.  Thus, as the 
evidence fails to show entitlement to a 100 percent rating 
prior to September 25, 2003 (i.e., total occupational 
impairment), that is the earliest possible effective date.  
38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, there is no support for an award of a 100 percent 
rating for a bipolar II disorder prior to September 25, 2003.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).



ORDER

Entitlement to an earlier effective date than September 25, 
2003, for a 100 percent evaluation for service-connected 
bipolar disorder is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


